Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 and 8-17 are pending in this application.	
All outstanding grounds of rejection are withdrawn in view of amendments to the claims filed on 6/29/2021.  The requirement to elect a single disclosed species of inhibitor of respiratory chain at complex I or II is hereby withdrawn.   
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand et al. (US 10,506,807) in view of Wachendorff-Newmann et al. (US 2015/0201616). 
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Hildebrand et al. disclose the following compounds for controlling unwanted microorganisms (claims 1-13):
          
    PNG
    media_image1.png
    492
    401
    media_image1.png
    Greyscale

3 as including F or Cl, R2 as methyl, and R1 as Cl or Br.  Hildebrand’s compound of claim 6 or compound I-01 in Table V at columns 51-52 is the same compound as Applicant’s compound (I-2).   Hildebrand’s claim 4 recites specific compounds that include Applicant’s compounds (I-2) and (I-5).  Method for controlling unwanted microorganisms, treated seed, method of treating seed, method of treating a transgenic plant, method of treating the seed of a transgenic plant, and method of protecting seed against unwanted microorganisms are claimed (claims 8-13).  Hildebrand further discloses that the phenoxyphenylamidines “improve the compatibility with plants” (column 2, lines 32-34) and has improved chemical stability (column 2, lines 35-39).  Use in crop protection to control various bacteria and fungi is disclosed (see from column 25, line 37 to column 28, last line). Formulation with various auxiliaries, extenders, and other components such as surfactants is disclosed (see from column 32, line 58 to column 34, line 60).  Application rate to seed preferably includes 0.01 to 5 g per kg of seed or 1 to 150 g per 100 kg of seed, and application rate to plant parts preferably include 10-1000 g/ha or 20-200 g/ha (see column 37, last paragraph; column  40, lines 5-21).  Hildebrand’s compound (I-01)1 was compared to compound number (1) of WO 2008/110313, and Hildebrand’s (I-01) was significantly more compatible to plants than the structurally similar compound number (1) from WO 2008/110313: (I-01) was 20% necrotic, whereas the comparative compound number (1) from WO 2008/110313 was 90% neccrotic.  See Table V and text from column 50, lines 16-34.  Mixtures with other known active ingredients such as bactericides and fungicides are disclosed (column 33, lines 28-34).  
Wachendorff-Newmann et al. (US 2015/0201616) teach a combination of active compounds wherein the first component is a compound of formula (I) as set forth below:

    PNG
    media_image2.png
    172
    420
    media_image2.png
    Greyscale
wherein
	R1 is methyl or ethyl,
	R2 and R3 is Cl or methyl,
	R4 and R5 is H, halogen, or methyl,
and salts, N-oxides, metal complexes or stereoisomers thereof (paragraphs 10-17, 74-81).  The second component can be inhibitors of the respiratory chain at complex I or II, including boscalid, carboxin, bixafen, fluoropyram, fluxapyroxad, benzovindiflupyr, and Applicant’s compound (2.027)2 (paragraphs 23-24).  The mixture with fluopyram is specifically disclosed – paragraph 55, see (A) + (B.I.2.6).  The composition is used to control unwanted fungi, comprising an effective and non-phytotoxic amount of the ingredients, which is an amount that controls fungal disease of the plant but “does not cause any significant symptoms of phytotoxicity” (paragraphs 179-181, paragraph 181 in particular; see also paragraphs 208-248 for diseases and crops protected).  Such amount depends on several factors, including the fungus to be controlled, the plant, climatic conditions, and the active ingredients (paragraph 181).  Additional benefits of the active compounds applied to plants include increased yield, improved tolerance to abiotic and biotic stress, and numerous other beneficial plant properties (paragraphs 265-290).  Seed treatment application is disclosed (paragraphs 291-315).  The weight ratio of the first to second ingredient can range from 10:1 to 1:10 or 2:1 to 1:2 (paragraphs 389-390).  4:1 and 1:4 mixtures are exemplified for compound (Id) + fluopyram (Table B1 on page 29; Table D1 on page 31; Table F1 on page 33).  Formulations with agricultural solvents, carriers, extenders, and surfactants are disclosed (paragraphs 182-200).  See also claims 1-7.  
Hildebrand et al. do not explicitly disclose an active compound composition and seeds, products, and phytopathogenic fungi control methods that utilize the composition wherein, for example:
(I-2) is mixed with fluopyram or boscalid,
(I-5) is mixed with fluopyram or carboxin, and
Component (A) is mixed with Component (B), wherein 
Component (A) is a compound of Applicant’s formula (I-a), wherein R2 and R4 are such that the resultant compounds are not (I-2) or (I-5), and Component (B) is (2.001) benzovindiflupyr, (2.002) bixafen, (2.005) fluopyram, compound (2.027), and (2.007) fluxapyroxad.  
	However, Hildebrand et al. teach mixtures with other known fungicides, and Wachendorff-Newmann teach that there is a “constant task” to develop new compositions in this art in view of demand for spectrum of activity, environmental concerns, selectivity, application rate, formation of residue, and resistance development (paragraphs 4, 7, 230).  Thus, the ordinary skilled artisans in this field would have been motivated to combine (I-2) with fluopyram, (I-2) with boscalid, (I-5) with fluopyram, (I-5) with carboxin, or compounds of component (A) other than (I-2) or (I-5) with component (B) that is (2.001) benzovindiflupyr, (2.002) bixafen, (2.005) fluopyram, compound (2.027), (2.007) fluxapyroxad, and other (B) compounds readable on the claims with an expectation that useful fungicidal and crop or seed protection agent would be obtained.  
	Claim 10 recites a ratio range that includes 100:1 to 1:100.  Although Hildebrand et al. do not explicitly disclose such a range for mixture with another fungicide, the ordinary skilled artisan would have obtained such a ratio range based on similar mixture ratio range taught by Wachendorff-Neumann et al. and upon routine optimization.
	Applicant’s specification data of relative plant compatibility values have been given due consideration in this regard, but Hildebrand et al. have already taught that their compounds, including the compounds of Applicant’s formula (I-a), are significantly more compatible to plants than the structurally similar compound number (1) from WO 2008/110313.  Therefore, Applicant’s data would have been expected, not unexpected, based on the teachings of Hildebrand et al.  
	Additionally, given the fact that the comparative compound number (1) from WO 2008/110313 is structurally similar to the compounds of formula (I-a) but was shown to be less compatible to plants, the ordinary skilled artisan would not accept without further evidence that data obtained with (I-2) or (I-5) + specific B compounds would be predictive of similar results when structurally different compounds of formula (I-a) or structurally different compounds of component (B) are mixed.  It is Applicant’s own data which supports the Examiner’s position in this regard.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).   
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
Applicant’s arguments filed on 6/29/2021 have been given due consideration to the extent that are applicable to this new ground of rejection necessitated by Applicant’s amendments, but the arguments were deemed unpersuasive for the following reasons. The patent by Hildebrand et al. teach the claimed compounds of formula (I-a), and the ordinary skilled artisan would have had sufficient motivation to combine said compounds with other known fungicides with an expectation that useful plant and seed protective product for control of phytopathogenic fungi would be obtained.  Improved plant compatibility result shown by Applicant would have been expected, not unexpected, because Hildebrand et al. teach that compounds of Applicant’s formula (I-a) possess improved plant compatibility.  
For these reasons, all claims are rejected under this ground of rejection.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,506,807 in view of Wachendorff-Newmann et al. (US 2015/0201616).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
As discussed earlier in this Office action, Hildebrand et al. disclose the following compounds for controlling unwanted microorganisms (see claims 1-13):
          
    PNG
    media_image1.png
    492
    401
    media_image1.png
    Greyscale

Hildebrand’s claim 3 further specifies R3 as including F or Cl, R2 as methyl, and R1 as Cl or Br.  Hildebrand’s compound of claim 6 is the same compound as Applicant’s compound (I-2).  Hildebrand’s claim 4 recites specific compounds that include Applicant’s compounds (I-2) and (I-5).  Agrochemical formulation for controlling unwanted microorganisms is claimed (claim 7).  Method for controlling unwanted microorganisms, treated seed, method of treating seed, method of treating a transgenic plant, method of treating the seed of a transgenic plant, and method of protecting seed against unwanted microorganisms are claimed (claims 8-13).  See all of claims 1-13 for additional details.  
	Teachings of Wachendorff-Newmann et al. (US 2015/0201616) were fully discussed above and the discussion there is incorporated herein by reference.  
	The patented claims do not explicitly disclose an active compound composition and seeds, products, and phytopathogenic fungi control methods that utilize the composition wherein, for example:
(I-2) is mixed with fluopyram or boscalid,
(I-5) is mixed with fluopyram or carboxin, and
Component (A) is mixed with Component (B), wherein 
Component (A) is a compound of Applicant’s formula (I-a), wherein R2 and R4 are such that the resultant compounds are not (I-2) or (I-5), and Component (B) is (2.001) benzovindiflupyr, (2.002) bixafen, (2.005) fluopyram, compound (2.027), and (2.007) fluxapyroxad.  
	However, in this art, there is a “constant task” to develop new compositions in view of demand for spectrum of activity, environmental concerns, selectivity, application rate, formation of residue, and resistance development (Wachendorff-Newmann, paragraphs 4, 7, 230).  Thus, the ordinary skilled artisans in this field would have been motivated to combine (I-2) with fluopyram, (I-2) with boscalid, (I-5) with fluopyram, (I-5) with carboxin, or compounds of component (A) other than (I-2) or (I-5) with component (B) that is (2.001) benzovindiflupyr, (2.002) bixafen, (2.005) fluopyram, compound (2.027), (2.007) fluxapyroxad, and other (B) compounds readable on the claims with an expectation that useful fungicidal and crop or seed protection agent would be obtained.  
	Instant claim 10 recites a ratio range that includes 100:1 to 1:100.  Although the patented claims do not explicitly disclose such a range for mixture with another fungicide, the ordinary skilled artisan would have obtained such a ratio range based on similar mixture ratio range taught by Wachendorff-Neumann et al. and upon routine optimization.
	Instant claim 11 recites further incorporation of one or more auxiliaries, solvents, carriers, surfactants and/or extenders.  The patented claims do not specifically recite such formulation aids, but patented claim 7 is directed to agrochemical formulation for controlling unwanted microorganisms.  Therefore, the ordinary skilled artisan would have found it obvious to utilize conventional formulation additives such as those recited in claim 11 in preparing an agrochemical formulation of the patented compounds.  
	The comparative data in the specification is noted in this regard, but the comparison is not relevant here because the patented claims are directed to the same phenoxyphenylamidine compounds, i.e. instant claimed component (A).  Because the same phenoxyphenylamidine compounds, i.e. instant claimed component (A), have been taught by the patented claims, data that compares with compositions containing structurally different component (A) fail to establish evidence of nonobviousness.  
	For these reasons, the ordinary skilled artisan in this field would have readily recognized that the claimed invention of the instant application is an obvious variation of the patented claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Hildebrand’s (I-01) is the same compound as Applicant’s compound (I-2).  
        2 Applicant’s compound 2.027 is Wachendorff-Neumann’s compound (2.32) in paragraph 24.